               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    :     1:13-cr-28
                                             :
                                             :
            v.                               :     Hon. John E. Jones III
                                             :
MAURICE LEBRON DAVIS,                        :
a/k/a MAURICE PRINGLE                        :
                                             :
                   Defendant.                :

                                MEMORANDUM

                                  April 12, 2019

      Presently pending before the Court is Defendant Maurice Davis’s

(“Defendant”) Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody. (Doc. 121). The Motion has been fully

briefed, (Docs. 122, 128), and is ripe for our review. For the following reasons, we

will deny Defendant’s Motion.

I.    BACKGROUND

      Defendant was indicted on February 20, 2013, and charged with ten counts

of interference with commerce by robbery, referred to as Hobbs Act Robbery, in

violation of 18 U.S.C. § 1951. Defendant pled not guilty, and on April 8, 2015,

after a four-day trial, was convicted by a jury on Counts 1 through 4, and 7 through

10. The jury acquitted Defendant on Counts 5 and 6.



                                         1
      The United States Probation Office scored Defendant’s total offense level as

33, and his criminal history category as VI, giving him an advisory guideline

sentencing range of 235 to 293 months. On October 19, 2015, the Court sentenced

Defendant to 235 months on each count of conviction, to be served concurrently.

Defendant subsequently appealed his conviction to the Third Circuit, which

affirmed the verdict on October 18, 2016.

II.   DISCUSSION

      The Defendant states several grounds in support of his motion. In grounds

one, seven, and eight, Defendant argues that subsequent case law from the United

States Supreme Court justifies vacating his conviction and sentence. In grounds

two, four, five, and six, Defendant asserts ineffective assistance of counsel.

Finally, Defendant claims he is factually innocent of certain counts in ground

three. We will begin with Defendant’s arguments related to new case law from the

Supreme Court.

      A.     Subsequent Supreme Court Case Law

      Defendant cites three subsequent decisions of the Supreme Court as various

grounds for vacating his conviction. First, Defendant argues that under Carpenter

v. United States, 138 S.Ct. 2206 (2018), officers violated his Fourth Amendment

rights by obtaining his cell-site location information without first securing a

warrant. Second, Defendant asserts that Sessions v. Dimaya, 138 S.Ct. 1204


                                          2
(2018), effectively nullifies his status as a career offender because, he argues, the

Supreme Court held that a Hobbs Act robbery is a non-violent offense. Finally,

Defendant suggests that his four-level enhancement for use of a dangerous weapon

and his four-level enhancement for abduction of a person to facilitate a crime must

fall following the Supreme Court’s decision in Nelson v. Colorado, 137 S.Ct. 1249

(2017). We will address each argument in turn.

             1.      Carpenter v. United States

      In Carpenter v. United States, law enforcement officers obtained cell-site

location information for the defendant without securing a warrant to investigate a

string of robberies. 138 S.Ct. at 2212-13. Because the facts in Carpenter are

squarely on point with the matter before us, we will not discuss the Court’s

reasoning in depth. Rather, for our purposes, what matters most is the Court’s

holding that individuals have a reasonable expectation of privacy in their cell-site

location information and that obtaining such information constitutes a search

requiring a warrant. Id. at 2220. Defendant argues, therefore, that officers’ failure

to obtain a warrant before acquiring his cell-site location information constituted

an illegal search.

      Although Defendant is correct that, following the Court’s decision in

Carpenter, such searches require a warrant, we must note that Carpenter not only

stated new law but also was handed down after Defendant’s conviction and


                                           3
sentencing. Thus, we must consider whether Carpenter applies to Defendant’s

case retroactively on collateral review. The Government argues that it does not.

       The Government suggests that Carpenter does not have retroactive effect, in

general.1 Under the principles set forth in Teague v. Lane, 489 U.S. 288 (1989),

“the retroactivity of our criminal procedure decisions turn on whether they are

novel.” Chaidez v. United States, 568 U.S. 342, 347 (2013). “When we announce

a ‘new rule,’ a person whose conviction is already final may not benefit from the

decision in a habeas or similar proceeding.” Id. The Supreme Court recognizes

two exceptions to the Teague formulation: “watershed” procedural rules and new

rules that implicate the type of individual conduct the government may proscribe

(i.e., a substantive, rather than procedural, rule). Teague, 489 U.S. at 311.

       As to whether the rule in Carpenter is new, we must determine whether the

decision states a rule that “was not dictated by precedent existing at the time the

defendant’s conviction became final,” in opposition to “merely an application of

the principle that governed” a prior matter. Chaidez, 568 U.S. at 347-48 (quoting

Teague, 489 U.S. at 301, 307) (emphasis in the original). The Carpenter decision

clearly carves out a new understanding of the Fourth Amendment, as it applies to

wireless data. The Court did not merely apply prior case law to the facts before it;

1
 The Government also argues that even if Carpenter does have retroactive effect, Defendant
here was not deprived of a full and fair chance to litigate his Fourth Amendment claim. Because
we find that Carpenter is not retroactive, as we will discuss, we need not address the
Government’s second argument.
                                               4
the Court stated a new principle on the type of conduct that constitutes a search.

Thus, we find that Carpenter states a new rule. We further find that the exceptions

in Teague do not apply. First, the new rule is plainly procedural; that is, the rule

does not concern the range of an individual’s conduct that the government may

punish, but specifically addresses the procedural mechanism required for the police

to obtain certain information. Second, the new rule does not appear to be a

watershed rule of criminal procedure. A “watershed” rule goes to “the bedrock

procedural elements that must be found to vitiate the fairness of a particular

conviction,” such as a right to counsel at trial. Teague, 489 U.S. at 311 (quoting

Mackey v. United States, 401 U.S. 667, 693-94 (1970)) (emphasis in the original).

The new rule stated in Carpenter simply does not rise to that level. Thus, under

the guidance of Teague, the rule in Carpenter is not effective retroactively, and

Defendant here cannot rely on it to collaterally challenge his conviction.

               2.      Sessions v. Dimaya

       Defendant next argues that Hobbs Act robbery is no longer a crime of

violence under Sessions v. Dimaya, 138 S.Ct. 1204 (2018), invalidating his status

as a career offender.2 In Sessions, the Supreme Court held that 18 U.S.C. § 16(b),

which defines a crime of violence as “any other offense that is a felony and that, by



2
  Although Defendant’s status as a career offender did not increase his total offense level, it did
result in a higher criminal history category.
                                                 5
its nature, involves a substantial risk that physical force against the person or

property of another may be used in the course of committing the offense” is

unconstitutionally vague. 138 S.Ct. at 1216. The Court in Sessions did not

explicitly find that a Hobbs Act robbery is a non-violent crime. Furthermore, the

instant charge of conviction has no bearing on Defendant’s status as a career

offender. We look, instead, to Defendant’s prior convictions. Career offender

status requires “at least two prior felony convictions for either a crime of violence

or a controlled substance offense.” U.S.S.G. § 4B1.1(a). Here, the Probation

Officer relied on two Maryland convictions in determining Defendant’s career

offender status: a drug distribution conviction and an armed robbery conviction.

Giving Defendant the benefit of the doubt, we will construe his argument as

challenging whether the Maryland robbery conviction, as opposed to the present

Hobbs Act robbery conviction, is a crime of violence.

      In Maryland, common law robbery with a dangerous weapon requires that

“the State . . . prove beyond a reasonable doubt, number one, that there was a

robbery, and number two, that it was committed with the use of a deadly or

dangerous weapon.” United States v. Redrick, 841 F.3d 478, 483 (D.C. Cir. 2016)

(quoting Battle v. State, 499 A.2d 200, 203 (Md. Ct. Spec. App. 1985)) (emphases

in the original). Although Maryland does not explicitly identify “arming” as an

element of robbery with a dangerous weapon, the state “treats this issue exactly as


                                           6
if it were an element under federal law.” Redrick, 841 F.3d at 483. This

requirement takes the conviction out of the realm of the unconstitutionally vague

language of 18 U.S.C. § 16(b) and places is squarely in the still valid language of §

16(a), where a crime of violence is “an offense that has as an element the use,

attempted use, or threatened use of physical force against the person or property of

another.” 18 U.S.C. § 16(a). Defendant’s Maryland conviction for armed robbery,

therefore, constitutes a crime of violence that is a valid predicate for his career

offender status. Thus, application of the career offender status to Defendant was

proper.

             3.     Nelson v. Colorado

      Defendant further suggests that under Nelson v. Colorado, 137 S.Ct. 1249

(2017), his enhancements to Counts 1, 4, and 7 for using or brandishing a

dangerous weapon, and his enhancements to Counts 1, 3, 4, and 7 for abducting

another person to facilitate commission of the offense were improperly applied.

The Court is entirely at a loss as to how Defendant reaches his conclusion upon

reading the Supreme Court’s decision in Nelson, which pertains only to refunding

costs, fees, and restitution when a defendant is exonerated after a wrongful

conviction. Nothing in the Court’s Nelson opinion addresses the enhancements

Defendant now challenges.




                                           7
      Furthermore, we find that both enhancements were applied appropriately.

Regarding the dangerous weapon enhancements, four levels were added to Counts

1 and 4 because the dangerous weapon “was otherwise used” and three levels were

added to Count 7 because the dangerous weapon was “brandished or possessed.”

U.S.S.G. § 2B3.1(b)(2)(D) & (E). A dangerous weapon includes “an object that is

not an instrument capable of inflicting death or serious bodily injury but . . . (II) the

defendant used the object in a manner that created the impression that the object

was such an instrument.” U.S.S.G. § 1B1.1, app. n. 1(E). To “otherwise use” such

a weapon means “that the conduct did not amount to the discharge of a [dangerous

weapon] but was more than brandishing, displaying, or possessing” such a weapon.

Id. at app. n. 1(J). Brandishing a weapon involves displaying the weapon or

making its presence known “in order to intimidate that person, regardless of

whether the weapon was directly visible to that person.” Id. at app. n. 1(C).

      In the robbery in Count 1, Defendant wrapped his hand in a pillow case in a

manner that suggested he had a weapon and threatened to kill the employees of a

Chick-fil-A in Mechanicsburg, Pennsylvania, if they did not give him money.

(Doc. 84 at ¶ 4). In the Count 4 robbery, Defendant raised a hammer in a

threatening manner while attempting to rob a Burger King in Harrisburg,

Pennsylvania. (Id. at ¶ 9). Finally, in the robbery in Count 7, Defendant placed his

hand in his jacket pocket as if he had a handgun and threatened to kill employees


                                           8
of another Burger King in Harrisburg, Pennsylvania. (Id. at ¶ 10). The conduct in

all three counts plainly satisfies the definitional formulation for the enhancements

to apply.

      Moving to the four-level “abduction” enhancements, the Sentencing

Guidelines define “abduction” simply as a “victim [being] forced to accompany an

offender to a different location.” U.S.S.G. § 1B1.1 app. n. 1(A). In each of the

counts where the enhancement was applied, Defendant forced employees into the

restaurant, or to different parts of the restaurant, under threat of harm. Again, this

plainly satisfies the definition of abduction under the sentencing guidelines. We

therefore see no basis for finding that the enhancements were improper.

      B.     Ineffective Assistance of Counsel

      Defendant next argues ineffective assistance of counsel on various grounds.

First, Defendant suggests that his trial counsel should have requested a suppression

hearing related to the cell-site location information. Next, Defendant asserts that

his trial and appellate counsel were ineffective by not objecting to, or raising on

appeal, the absence of a burglary instruction in the charge to the jury. Finally,

Defendant suggests that his trial counsel failed to object to the “dangerous

weapon” and “abduction” enhancements in his presentence investigation report.

      The United States Supreme Court set forth a two-prong analysis for

determining whether a defendant has received ineffective counsel. First, we


                                           9
determine whether counsel’s performance “fell below an objective standard of

reasonableness,” then we consider whether “the deficient performance prejudiced

the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). Under

Strickland, we “must indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.” Id. at 689. To show

prejudice, a defendant must demonstrate that “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694. Because this matter is brought on a § 2255 motion, the

burden remains on the defendant. See United States v. Eakman, 378 F.3d 294, 302

(3d Cir. 2004) (“[A]t the [§ 2255] hearing the prisoner retains the burden to

demonstrate that he is entitled to relief.”). We will begin with a discussion of

whether the performance of Defendant’s counsel fell below the objective standard

of reasonableness.

      On all of Defendant’s points, we find that his counsel’s performance was

reasonable. First, regarding the cell-site location information, as noted earlier, the

rule requiring a search warrant for such information was handed down well after

Defendant’s trial and conviction. Defendant’s counsel had no reason to think he

had a legal basis to suppress the information because the Supreme Court had not

yet carved out its new rule. Indeed, under the prevailing case law at the time,

obtaining such information without a warrant was presumably valid, precipitating


                                          10
the need for the new rule. With respect to his counsel’s decision not to object to

the weapon and abduction enhancements, we again find such conduct reasonable.

As discussed above, the relevant underlying conduct plainly fit the definitional

formulation for the enhancements. To object would serve no functional purpose.

      Finally, we see no sub-standard performance from either Defendant’s trial or

appellate counsel in not objecting to the absence of a burglary instruction. Quite

simply, Defendant was not charged with burglary, and burglary is not a lesser

included offense of robbery. Defendant’s argument that his original charge on

arrest by the state authorities was burglary is of no moment. He was indicted in

federal court on robbery charges. Burglary is a distinct offense that has no

relevance to the charges for which he was tried and convicted. It would have been

wholly inappropriate for the Court to include a burglary instruction in the final

charge to the jury. Consequently, counsel at trial and on appeal had no basis to

object to, or argue against, the absence of such an instruction.

      Because we find that the conduct of Defendant’s counsel did not fall below

an objective standard of reasonableness, we need not consider whether Defendant

was prejudiced by his counsel’s conduct.

      C.     Claim of Innocence

      Finally, Defendant claims he is “factually and legally innocent” of the

conduct in Counts 2, 5, 6, 8, and 9. He argues that the indictment charged him


                                          11
with robbery for each of these counts, and that robbery requires the presence of

another person. Defendant suggests that the five aforementioned counts did not

involve the presence of another person, thus indicating a failure to meet all of the

elements of Hobbs Act robbery. Defendant further suggests that his conduct

indicates burglary, not robbery, and again underscores that he was originally

charged by the state with burglary.

      Initially, we can immediately disregard Defendant’s argument regarding

Counts 5 and 6 because he was acquitted on those counts. Additionally, regarding

Count 9, we note that an employee was, in fact, present, and Defendant attempted

to move the employee into the store before the employee fled. (Doc. 84 at ¶ 14).

Thus, the requirement that another be present is satisfied. Counts 2 and 8 show

less of a presence of another; however, it is important to note that the indictment

contemplated both completed and attempted robbery. The Government showed at

trial that Defendant had consistently targeted the restaurants in the early morning

hours, suggesting a modus operandi of preferring to rob the stores during the early

shift. Based on this modus operandi, the jury could reasonably find that Defendant

intended to rob the stores during the early morning shift but had failed, and that

such evidence sufficed to show attempted robbery. We further note that the Third

Circuit reviewed the sufficiency of the evidence on Defendant’s appeal of his




                                          12
conviction and affirmed the jury’s verdict. United States v. Davis, 664 F.App’x

150 (2016). We certainly see no basis to find differently on collateral review.

III.   CONCLUSION

       For the foregoing reasons, the Defendant’s Motion under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by Person in Federal Custody (Doc. 121)

shall be denied. An appropriate Order shall issue.




                                         13
